DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 3, 7 – 12 and 16 – 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamiyama et al. (JP 2015174502).
With respect to claim 1, Kamiyama et al. teach a vehicle wheel (Fig.2, Item 12) comprising an auxiliary air chamber member (Fig.2, Item 10) as a Helmholtz resonator (Fig.3) on an outer peripheral surface of a well portion in a tire air chamber (Fig.2, Item MC), wherein the auxiliary air chamber member comprises a lower surface portion (Fig.2, Item 25b) disposed on the outer peripheral surface side (Fig.2, Item 11d); and an upper surface portion (Fig.2, Item 25a) disposed radially outward of the lower surface 
With respect to claim 2, Kamiyama et al. teaches wherein the auxiliary air chamber member comprises one side end portion and the Page 2 of 9National Stage of PCT Application No.: PCT/JP2017/010792Amendment Dated: September 13, 2018other side end portion, and the upper surface portion is located radially inward of an imaginary line passing through a first top portion of a first hump portion (Fig.2, Item H1) and a second top portion of a second hump portion (Fig.2, Item H2) out of two hump portions sandwiching the well portion.  
With respect to claim 3, Kamiyama et al. teaches wherein the auxiliary air chamber member comprises one side end portion (Fig.2, Item 17a) and the other side end portion (Fig.2, Item 17b), the well portion comprises a projecting portion (Fig.2, Items P1 and P2) where the one side end portion of the auxiliary air chamber member is locked in the middle in a width direction of the well portion, and when a top portion of a hump portion closer to the other side end portion out of two hump portions is defined as a first top portion (Fig.2, Item H2) and a top portion of the projecting portion is defined as a third top portion (Fig.2, Item 13a), a first connecting portion connecting one side of the curved portion and the first side wall portion, and a second connecting portion connecting the other side of the curved portion and the second side wall portion are arranged on an imaginary line passing through the first top portion and the third top portion or radially inward of the imaginary line (Fig.2).  

With respect to claims 10 – 12, Kamiyama et al. teach wherein the curved portion is formed by partially connecting a straight line (Fig.2, Item 13a) to an arc (Fig.2, Item 13c).  
With respect to claims 16 – 21, Kamiyama et al. teach wherein a radius of curvature of the arc (Fig.2, Item 13c) is set to be longer than a distance between a first connecting portion (Fig.2, Item 25e) connecting one side of the curved portion and the first side wall portion, and a second connecting portion (Fig.2, Item 25f) connecting the other side of the curved portion and the second side wall portion.  

Claims 1 – 6 and 13 – 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamiyama et al. (US 2010/0090520).
With respect to claims 1 and 4, Kamiyama et al. teach a vehicle wheel (Fig.2, Item 11) comprising an auxiliary air chamber member (Fig.2, Item 13) as a Helmholtz resonator on an outer peripheral surface of a well portion (Fig.2, Item 11c) in a tire air chamber (Fig.2, Item MC), wherein the auxiliary air chamber member comprises a lower surface portion (Fig.3, Item 25a) disposed on the outer peripheral surface side; and an upper surface portion (Fig.3, Item 25b) disposed radially outward of the lower surface portion, and the upper surface portion in a width direction cross-section comprises a first side wall portion and a second side wall portion extending radially outwardly (Fig.3); and a curved portion (Fig.3, Item 13) which connects the first side wall portion and the 
With respect to claim 2, Kamiyama et al. teaches wherein the auxiliary air chamber member comprises one side end portion and the Page 2 of 9National Stage of PCT Application No.: PCT/JP2017/010792Amendment Dated: September 13, 2018other side end portion, and the upper surface portion is located radially inward of an imaginary line passing through a first top portion of a first hump portion (Fig.2, Item 11a) and a second top portion of a second hump portion (Fig.2, Item 11a) out of two hump portions sandwiching the well portion.  
With respect to claim 3, Kamiyama et al. teaches wherein the auxiliary air chamber member comprises one side end portion (Fig.3, Item 17a) and the other side end portion (Fig.2, Item 17a), the well portion comprises a projecting portion (Fig.3, Items 17) where the one side end portion of the auxiliary air chamber member is locked in the middle in a width direction of the well portion, and when a top portion of a hump portion closer to the other side end portion out of two hump portions is defined as a first top portion (Fig.2, Item 11a) and a top portion of the projecting portion is defined as a third top portion (Fig.3, Item 13), a first connecting portion connecting one side of the curved portion and the first side wall portion, and a second connecting portion connecting the other side of the curved portion and the second side wall portion are arranged on an imaginary line passing through the first top portion and the third top portion or radially inward of the imaginary line (Figs.2 and 3).  
With respect to claims 5 and 6, Kamiayama et al. teach wherein the curved portion is formed with a single arc (Fig.3, Item 13).  


Conclusion
The attached hereto PTO Form 892 lists prior art made of record that the Examiner considered it pertinent to applicant's disclosure. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGARDO SAN MARTIN whose telephone number is (571)272-2074.  The examiner can normally be reached on 9:00 - 5:00 M - F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin G Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





         /Edgardo San Martin/
                                                                                                
          Edgardo San Martín
          Primary Examiner
          Art Unit 2837
          March 24, 2022